Citation Nr: 0321929	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  95-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected 
generalized anxiety disorder with major depressive disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and D.M.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 22, 1944 to 
August 5, 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

A hearing before a member of the Board was held at the RO in 
November 1996.  In March 1997, the Board remanded this issue 
for further development.  

In August 2002, a hearing before the undersigned was held at 
the RO.  In December 2002, the Board undertook additional 
development regarding the above-listed issue pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).

In August 2003, the Board granted the veteran's motion to 
advance his appeal on the Board's docket. 


REMAND

As indicated, the Board undertook additional development of 
the veteran's claim.  Private medical records were obtained 
from Holy Family Hospital and Dr. M. Stein.  Records were 
also obtained from the VA medical center (VAMC) in Boston and 
from the VAMC in Manchester.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

In its December 2002 development memo, the Board also 
requested that the veteran be afforded a VA cardiovascular 
examination to ascertain the nature and etiology of the 
veteran's cardiovascular disability.  This examination has 
not yet been accomplished.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
cardiovascular examination to ascertain 
the nature and etiology of the veteran's 
cardiovascular disability.  Send the 
claims folder to the examiner for review.

The examiner should be requested to 
review the pertinent evidence in the 
claims folder, examine the veteran, 
request and interpret for the record any 
studies or tests deemed necessary, and 
thereafter render a comprehensive, 
legible medical examination report 
clarifying what cardiovascular 
disability, or disabilities, the veteran 
currently suffers from.  For each such 
disability, the examiner should express 
an opinion as to whether it is more 
likely, less likely, or as likely as not, 
that any such disability is causally 
related to service, or proximately due to 
or the result of the veteran's service-
connected generalized anxiety disorder 
with major depressive disorder.

The examiner should be requested to 
provide a complete rationale for all 
opinions and to include specific 
references to records considered 
pertinent to this particular matter in 
the examination report.  

3.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a cardiovascular 
disability, claimed as secondary to his 
service-connected generalized anxiety 
disorder with major depressive disorder, 
taking into consideration the evidence 
obtained by the Board (private and VA 
medical records) as well as all evidence 
of record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	J. E. DAY	ROBERT P. REGAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



